UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 09-7455


SPENCER LAMONT STACEY,

                  Petitioner - Appellant,

             v.

GENE JOHNSON, Director; B. WATSON,

                  Respondents - Appellees.



Appeal from the United States District Court for the Western
District of Virginia, at Roanoke.  Samuel G. Wilson, District
Judge. (7:09-cv-00317-sgw-mfu)


Submitted:    January 19, 2010               Decided:   January 27, 2010


Before NIEMEYER, KING, and DAVIS, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Spencer Lamont Stacey, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Spencer      Lamont       Stacey      seeks    to    appeal   the    district

court’s order dismissing as untimely his 28 U.S.C. § 2254 (2006)

petition.       The order is not appealable unless a circuit justice

or    judge    issues       a    certificate         of   appealability.         28    U.S.C.

§ 2253(c)(1) (2006).               A certificate of appealability will not

issue     absent       “a       substantial       showing      of    the     denial     of    a

constitutional         right.”            28    U.S.C.      § 2253(c)(2)       (2006).        A

prisoner       satisfies           this        standard      by     demonstrating          that

reasonable       jurists         would     find      that    any     assessment       of     the

constitutional         claims      by     the    district      court    is   debatable        or

wrong and that any dispositive procedural ruling by the district

court is likewise debatable.                     Miller-El v. Cockrell, 537 U.S.

322, 336-38 (2003); Slack v. McDaniel, 529 U.S. 473, 484 (2000);

Rose v. Lee, 252 F.3d 676, 683-84 (4th Cir. 2001).                                    We have

independently reviewed the record and conclude that Stacey has

not     made    the    requisite          showing.           Accordingly,      we     deny    a

certificate       of     appealability           and      dismiss     the    appeal.          We

dispense       with     oral       argument       because      the     facts    and        legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                                    DISMISSED

                                                 2